Citation Nr: 1543312	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  08-19 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
      
2.  Entitlement to service connection for temporomandibular joint disease (TMJ), to include as a result of herbicide exposure.

3.  Entitlement to service connection for a prostate disability, claimed as erectile dysfunction, to include as a result of herbicide exposure.

4.  Entitlement to service connection for hypertension, to include as a result of herbicide exposure.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as a result of herbicide exposure.

6.  Entitlement to service connection for hematuria, claimed as blood in urine, to include as a result of herbicide exposure.

7.  Entitlement to service connection for a sinus disability, to include as a result of herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to May 1971, including confirmed service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 (hearing loss) and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

The Veteran testified before a Decision Review Officer in July 2008, with respect to his claim for service connection for bilateral hearing loss.  A copy of the transcript is of record.

The Veteran's service connection claim for bilateral hearing loss, was originally before the Board in April 2011 when the claim was remanded for further development.  The RO issued a supplemental statement of the case in April 2013 and the appeal is once again before the Board.

The issue of entitlement to service connection ischemic heart disease has been raised by the record in a September 2014 statement, but has not (it appears) been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDINGS OF FACT

1.  Giving him the benefit of the doubt, the Veteran has bilateral hearing loss that is etiologically related to his active duty service.
      
2.  The Veteran's TMJ, prostate disability (erectile dysfunction), hypertension, GERD, hematuria, and sinus disability, did not manifest during his service, may not be presumed to have resulted from the Veteran's exposure to herbicides, and are not a result of his active military service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).
      
2.  The criteria for service connection for TMJ, a prostate disability (with erectile dysfunction), hypertension, GERD, hematuria, and a sinus disability, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §  1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Bilateral Hearing Loss

The Veteran asserts that his hearing loss is the result of noise exposure in service.  The Board notes that the Veteran has already been service-connected for tinnitus based on in-service noise exposure.  As such, in-service acoustic trauma is conceded.

The Veteran's service treatment records show normal hearing (via whispered hearing test) upon separation from active duty service.  Post-service medical records document complaints of hearing loss, within one month of service separation.  

Various VA examinations and opinions have been obtained regarding the etiology of the Veteran's bilateral sensorineural hearing loss.  An August 2008 private treating otolaryngologist opined that the Veteran's hearing loss is related to his history of noise exposure to artillery in service. 

In light of the Veteran's conceded noise exposure in service, the August 2008 private treating otolaryngologist's opinion and, and the fact that the Veteran has already been awarded service-connection for tinnitus based on in-service noise exposure, the Veteran will be granted the benefit of the doubt.  The claim for bilateral hearing loss is granted. Further discussion of the evidence is simply not warranted.

TMJ, Prostate, Hypertension, GERD, Hematuria, and Sinus Disabilities

The Veteran asserts that service connection for TMJ, a prostate disability (erectile dysfunction), hypertension, GERD, hematuria, and a sinus disability is warranted as the claimed disabilities are secondary to his presumed herbicide exposure while in the Republic of Vietnam.
 
In addition to the regulations cited above, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6) (2015).
 
If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2015). 

However, TMJ, a prostate disability claimed as erectile dysfunction, hypertension, GERD, hematuria and a sinus disability are not diseases included under 38 C.F.R.  § 3.309(e).
 
In this regard, the Veteran contends that his TMJ, a prostate disability claimed as erectile dysfunction, hypertension, GERD, hematuria and a sinus disability should also be considered presumptive diseases associated with herbicide exposure. However, the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 41,442 -41,449, and 61 Fed. Reg. 57,586 -57,589 (1996). The absence of a disease from the presumptive list does not preclude a veteran from otherwise proving that his disability resulted from exposure to Agent Orange or otherwise linking his TMJ, a prostate disability claimed as erectile dysfunction, hypertension, GERD, hematuria and/or sinus disability to service. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Accordingly, the Board will still consider whether entitlement to service connection can be granted on a direct basis for his TMJ, a prostate disability claimed as erectile dysfunction, hypertension, GERD, hematuria and sinus disability.

Service treatment records reflect no complaints of, treatment for, or a diagnosis related to TMJ, a prostate disability, hypertension, GERD, hematuria or a sinus disability.  A May 1971 separation examination reflected normal clinical evaluations of his mouth, genitourinary system, heart, throat, abdomen and viscera, and sinuses. Additionally, hypertension was not diagnosed.  The Veteran's personnel records confirm service in Vietnam so exposure to herbicides is conceded.

Next, post-service evidence does not reflect a diagnosis of hypertension until 2006, over thirty years following separation from service.  Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis.  38 C.F.R. § 3.309(a) (2015).  Post-service treatment records additionally reflect treatment for GERD, hematuria, sinusitis, allergic rhinitis, TMJ, and erectile dysfunction.  
 
The evidence fails to establish the onset of hypertension for many years following separation from service.  There is no evidence of continuity of symptomatology.  The Veteran does not argue to the contrary.  Rather, he focuses his argument on his belief that his hypertension was caused by his exposure to herbicides in service.  With respect to his claims for GERD, hematuria, sinusitis, allergic rhinitis, TMJ and a prostate disability, the Board has considered the Veteran's statements regarding continuity of symptoms of these disabilities since service.  However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  As the Veteran's GERD, hematuria, sinusitis, TMJ, and prostate disability are not listed under 3.309(a), continuity of symptomatology is simply not applicable in the present case.

In sum, the Board acknowledges both that the Veteran has current diagnoses of  TMJ, a prostate disability, hypertension, GERD, hematuria and a sinus disability, and that he was exposed to herbicides while serving in Vietnam. What remains to be demonstrated, however, is a nexus, or a connection between the Veteran's current disabilities and his military service.
 
Turning to the evidence of record, the Board observes that none of the post-service treatment records relate the Veteran's TMJ, a prostate disability, hypertension, GERD, hematuria or sinus disabilities to his service, including exposure to herbicides.  It is important for the Veteran to understand that detailed medical review, based on dozens of studies, lead to the conclusion, giving all Veterans who served in the Vietnam War the benefit of the doubt, that diabetes and other problems (not at issue) should be presumptively associated with herbicide exposure.  This same detailed medical research which leads to the presumption list of many other disabilities failed to find a connection between the Veteran's problems and herbicide exposure.  In any event, both the service and post-service medical records provide highly probative evidence against these claims, indicating problems that did not begin until decades after service with no connection to service. 
 
The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service (including herbicide exposure) and his TMJ, a prostate disability, hypertension, GERD, hematuria or sinus disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of his TMJ, a prostate disability, hypertension, GERD, hematuria or sinus disabilities, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Veteran's claim for service connection for bilateral hearing loss is being granted, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.  

With respect to his claims for his TMJ, a prostate disability, hypertension, GERD, hematuria and sinus disabilities, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated in December 2011 and January 2012 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  The Veteran's Social Security Administration (SSA) records have additionally been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

With respect to his service connection claims for his TMJ, a prostate disability, hypertension, GERD, hematuria or sinus disabilities and as they relate to service, to include herbicide exposure, the Board notes that VA examinations with medical opinions were not obtained.  The Board finds that a Remand to obtain such opinions is not warranted.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of TMJ, a prostate disability, hypertension, GERD, hematuria or sinus disability related to service, is the Veteran and his representative's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that his TMJ, a prostate disability, hypertension, GERD, hematuria and sinus disabilities should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional.  The records as a whole provide highly probative evidence against these claims indicating problems that began many, many years after service.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted.  

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide examinations with opinions.  See Waters, 601 F.3d 1274.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)

ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for TMJ, to include as a result of herbicide exposure, is denied.

Service connection for a prostate disability, claimed as erectile dysfunction, to include as a result of herbicide exposure, is denied.

Service connection for hypertension, to include as a result of herbicide exposure, is denied.

Service connection for GERD, to include as a result of herbicide exposure, is denied.

Service connection for hematuria, claimed as blood in urine, to include as a result of herbicide exposure, is denied.

Service connection for a sinus disability, to include as a result of herbicide exposure, is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


